DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 15-28 are pending in the application.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(A1) the major part of main elements of the surface layer consists of Cr and Nb (claim 20)
(A2) the major part of main elements of the surface layer consists of Cr, Mo and Nb (claim 21)
(A3) the major part of main elements of the surface layer consists of Cr, Mo and Fe (claim 22)

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Species A1-A3 lack unity of invention because even though the inventions of these groups require the technical feature of claim 15, this technical feature is not a special technical feature as it does not make a contribution over the prior art. For example, see WO Publication No. 2018/194343 (“Yoon”) (cited via IDS) (citations refer to corresponding US Publication No. 2020/0118697). Yoon discloses (see Figs. 1-2) a cladding tube (100) for a fuel rod for a nuclear reactor (Abstract), the cladding tube comprising a tubular substrate (110) defining an inner space (115) for housing nuclear fuel ([0035]), and a surface layer (120) applied on the tubular substrate, wherein the tubular substrate is made of a zirconium base alloy and has a first thermal expansion coefficient ([0052]), wherein the surface layer consists an alloy ([0048]), and wherein the alloy consists of: a major part of main elements comprising Cr and at least one of Nb and Fe ([0062]), a minor part of zirconium, and possibly a residual part of interstitial elements, and wherein the alloy of the surface layer has a second thermal expansion coefficient and that the concentrations of the main elements are selected so that the second thermal expansion coefficient is greater than the first thermal expansion coefficient from 20 to at least 1300°C ([0042], [0056], [0062]-[0063]). Additionally, see the category X and Y references presented in the PCT/ISA/210 further attesting to no special technical feature being present.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claim 15. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Jinney Kil can be reached at (571) 272-3191, on Monday-Thursday from 7:30AM-5:30PM ET. Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.





/J.K./Examiner, Art Unit 3646                                                  
	/JACK W KEITH/           Supervisory Patent Examiner, Art Unit 3646